DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yashiro (US 2019/0243584 A1).
Wirth respect to Claim 1, Yashiro’584 shows an information processing system (Figure 1 show a system), comprising: processing circuitry (CPU 10 in print relay server 1 in figures 1 and 2 ) configured to:
acquire profile information including a profile to be applied to print output from a first company system (Paragraphs [0032]-[0034] request print service of company A 50 for a job jc1 using email E1 (profile being read as information about the company A to perform printing in printer of company A) as shown in Figure 1, Figure 4 S10-S20); 
manage the profile information acquired from the first company system (paragraphs [0034] [0041] and [0046] company A 50 having the information of printer list 50a and apparatus information to be used for printing job jc1 at printer designated by company A, Figure 4 S21); and 
distribute the profile information to a second company system to apply the profile information to a job executed by a printing machine of the second company system (paragraphs [0036]-[0037], paragraph [0044]-[0045] if a problem with Company A 50 then transmits a print job Jc2 of a format of Company B corresponding to a content of a print request by the e-mail E1 and jc1 that can be printed at the company B 51, Figure 4 S43: NO, Figure 5 S31-S35).  
With respect to Claim 4, Yashiro’584 shows an information processing system according to claim 1, wherein the processing circuitry is configured to: acquire, from the first company system, the profile information to be applied to a job (Figure 4 S21 and S40) that is determined to be unexecutable by a printing machine of the first company system (Figure 4 S s43: NO, S45), and determine a printing machine of a company system, other than the first company system, that can execute the job to which the profile information is applied (Figure 5 S30: YES, S31); and distribute the job and the profile information to the second company system that is the company system having the printing machine determined (Figure 5: S35 to Figure 6 S81).
With respect to Claim 13 and 14, arguments analogous to those presented for claim 1, are applicable.
	With respect to Claim 15, an information processing apparatus (CPU 10 in print relay server 1 in figures 1 and 2) comprising processing circuitry configured to:
acquire profile information including a profile to be applied to print output from a first company system (Paragraphs [0032]-[0034] request print service of company A 50 for a job jc1 using email E1 (profile being read as information about the company A to perform printing in printer of company A) as shown in Figure 1, Figure 4 S21);
manage the profile information acquired form the first company system (paragraphs [0031]-[0034] company A 50 having the information of printer list 50a and apparatus information to be used for printing job jc1 at printer designated by company A, in Figure 4 S22); and
set the profile information to be applied to a job executed by a printing machine (Figure 4 perform printing in printer of company A S71).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yashiro (US 2019/0243584 A1) in view of Murashita (US 2017/0372084 A1).

Wirth respect to Claim 2, Yashiro’584 does not specifically show shows an information processing system according to claim 1, wherein the processing circuitry is configured to: encrypt the profile information acquired from the first company system; and distribute the profile information encrypted, to the second company system that can decrypt the profile information encrypted.
Murashita’084 shows encrypt the profile information acquired from the first company system (paragraphs [0125]-[0128] Figure 4 S101 new encryption key has being input at a first/master printer/company, S105 encrypt new encryption key); and distribute the profile information encrypted, to the second company system that can decrypt the profile information encrypted (paragraphs [0128]-[0132] S106 convey encrypted key to other/second printer/company, S108 other/second printer decrypts the encryption key).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify Yashiro’584 to include encrypt the profile information acquired from the first company system; and distribute the profile information encrypted, to the second company system that can decrypt the profile information encrypted method taught by Murashita’084. The suggestion/motivation for doing so would have been to improve the system’s ability to be able to reduce the burden of work related to the change of encryption key for communications between printers (paragraph [0138]).

Allowable Subject Matter
Claims 3, 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shimada (US 2003/0228016 A1) paragraphs [0076]-[0077] disclose encrypted image data can be decrypted only when the user has the color profile as the key of decryption.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRIANA CRUZ/Primary Examiner, Art Unit 2675